COURT OF APPEALS
SANDEE BRYAN MARION                       FOURTH COURT OF APPEALS DISTRICT                              KEITH E. MOTTLE
 CHIEF JUSTICE                              CADENA-RF.F. VES JUSTICE CENTER                             CLERK OF COURT
                                               300 DOI.OROSA. SUITE 3200
KAREN ANGELINI                               SAN ANTONIO, TEXAS 78205-3037
MARIALYN BARNARD                            WWW.TXCOURTS.GOV/4THCOA.ASPX                                  TELEPHONE
REBECA C. MARTINEZ                                                                                       (210)335-2635
PATRICIA O ALVAREZ
LUZ ELENA D. CHAPA                                                                                      FACSIMILE NO
JASON K. I'ULLIAM                                                                                        (210)335-2762
  JUSTICES


                                                  January 23, 2015


   Nissa M. Dunn                                                              Harold Joseph Lotz, Jr.
   4040 Broadway. Suite 440                                                   1210 Nacogdoches Road
   San Antonio, Texas 78209                                                   San Antonio, Texas 78209


   Cathleen Lockhart
   310 South St. Mary's Street, Ste. 1900
   San Antonio, Texas 78205



       RE:       Court of Appeals Number:      04-14-00289-CV
                 Trial Court Case Number:      2013-CI-17554
                 Style:                        Legend Oaks—South San Antonio, LLC d/b/a Legend Oaks
                                               Healthcare and Rehabilitation Center—South San Antonio v.
                                               Emma Molina on Behalf of the Estate of Adella Rocamontes


       Dear Counsel,


                 Please be advised the panel in this case has changed. The original panel was Chief
       Justice Catherine Stone, Justice Karen Angelini, and Justice Luz Elena Chapa. The updated
       panel consists of Justice Karen Angelini, Justice Luz Elena Chapa, and Justice Jason Pulliam.
       The submission date remains the same.


                 If you have any questions or require additional information, please do not hesitate to
       contact me.




                                                        Very truly yours,
                                                        KEITH 1-. MOTTLE, CLERK


                                                                  q
                                                        Margaret IE. Adams
                                                        Legal Assistant, Fourth Court of Appeals
                                                        210.335.3854
                                                                     SAN ANTONIO
COURT OF APPEALS                                                    "TX78O
                                                             STAT    QFJ
                                                                      FJEXAS                  m.i <£
                3            j_
                                                                                                                  ■PITNEY   DOWtS
                                                             STATE PENALTY
San Antonio. T^tas 78205-3037          "                                                                        $ 000.48°
                                                                                          m
                                                                                                    02 IP
                                                            FOR PRIVATE USE                     TJOD031 79973     JAN   23 2D15
                        \J                                                                    iSHfc MAILED FROM ZIP CODE 78205
                                  I-
                                                 Cathleen Lockhart
                                                 310 South St. Mary's Street, Ste. 1900
                                                 San Antonio, Texas 78205
                                                                                 7S2    5E  19&9N       C9102/O-L       L5
                                                                     UNA3LE     TO F O?. WAR D / F OR   RSVI5W
                                                                 BC:    7B205 311475       DU   * 2218-13769-23-41
                                           sza